Citation Nr: 0210257	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  01-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2000 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that the veteran was not eligible for VA 
improved pension benefits as her income exceeded the pension 
income limit.

A hearing was held before the undersigned Board member via 
video-conference in December 2001.


FINDINGS OF FACT

1.  The veteran's spouse died in February 2000.

2.  In April 2000, the RO received the veteran's application 
for VA improved disability pension benefits.

3.  As of April 2000, the veteran's countable annualized 
income was $9,936.  

4.  In April 2000, the veteran paid expenses, in the amount 
of $3,698.79, of her spouse's burial to a funeral parlor; she 
also made periodic payments subsequent to her spouse's death 
to a cemetery.  

5.  Beginning in April 2000, the veteran's countable 
annualized income did not exceed the maximum annual income 
for improved pension benefits for a veteran with no 
dependents.



CONCLUSION OF LAW

The veteran's countable annualized income as of April 2000 
was not excessive for purposes of eligibility for VA improved 
pension benefits.  38 U.S.C.A. §§ 1503, 1521 (West 1991); 
38 C.F.R. §§ 3.3(a)(3), 3.23(a)(1), 3.271, 3.272 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and its implementing 
regulations essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(a)-(c)).

In this case, although the RO considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, these provisions were not 
specifically mentioned; the Statement of the Case issued in 
July 2001 also does not contain all pertinent laws and 
regulations governing this claim.  However, the veteran was 
recently provided notice of the information and evidence 
necessary to substantiate the claim, and as noted below, the 
Board conducted appropriate efforts to assist her in 
obtaining the evidence necessary to substantiate this claim.  
Given this assistance and the favorable action below, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  


The veteran contends that her income is not excessive for VA 
improved pension purposes.  Her spouse died in February 2000, 
and in April 2000, she submitted an application for pension.  
The Board points out that VA improved pension is an income 
based program, and allows for certain expenses and the like 
to be deducted from income.  

On her application for pension, the veteran indicated that as 
of May 2000, she was going to be in receipt of a total of 
$828 per month, which consisted Social Security 
Administration (SSA) benefits and United Mine Workers widows 
pension. 

In the appealed May 2000 decision, the RO denied the 
veteran's claim for VA pension, finding that her yearly 
income of $9,936 ($828 multiplied by 12) exceeded the maximum 
annual income for improved pension benefits for a veteran 
with no dependents.  This amount, independently confirmed by 
the Board, was $8,989 effective December 1999.  See VA Manual 
M21- 1, Part I, Appendix B (Change 32, August 22, 2000). 

38 C.F.R. § 3.272(h) provides that expenses of last 
illnesses, burials, and just debts, specified in paragraphs 
(h)(1) and (h)(2) of that section, which are paid by a 
veteran during the calendar year following that in which the 
death of the veteran's spouse occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage; burial 
expenses are deducted to the extent that they are nor 
reimbursed under chapter 23 of title 38 U.S.C.  Otherwise, 
the regulation provides that such expenses are deductible 
only for the 12-month annualization period in which they were 
paid.  Further, 38 C.F.R. § 3.272 provides, in the last 
sentence, that any such expenses paid subsequent to death but 
prior to date of entitlement are not deductible.

In her April 2000 application for pension, the veteran also 
indicated that she had paid a $3,698 funeral expense and that 
she was paying $50 per month towards her and her spouse's 
burial space.  Upon further development accomplished by the 
Board pursuant to authority granted by 67 Fed. Reg. 3,099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), received in May 2002 was a copy of a receipt 
showing that the veteran paid $3,698.79 to a funeral parlor 
on April 10, 2000.  In May 2002 the Board also received 
confirmation from a cemetery that they have been in receipt 
of monthly payments, including subsequent to the veteran's 
spouse's death, for burial space for the veteran and her 
spouse (payments of $50 were received from May through 
October 2000, $100 in December 2000, $50 in January and March 
2001, and $75 in April 2001).   

Assuming for the purpose of this issue on appeal (i.e. 
without conceding) that the veteran is otherwise eligible for 
VA improved pension, her entitlement date would be May 1, 
2000.  See 38 C.F.R. § 3.400(b)(ii) (2001); and as such, it 
would appear that expenses paid for her spouse's burial prior 
to that date (to include, significantly, the $3,698.79 
payment made to the funeral home in April 2000) would not be 
deducted from her income.  

However, the Board notes that in March 2000, the General 
Counsel, in VAOPGCPREC 1-2000, addressed the specific 
question of whether the last sentence of 38 C.F.R. § 3.272(h) 
was consistent with 38 U.S.C. § 1503(a)(3) in providing that 
expenses of a veteran's last illness paid by a surviving 
spouse subsequent to the veteran's death, but prior to the 
date of entitlement to improved death pension, may not be 
excluded from countable income for the purpose of determining 
death pension entitlement.  

The General Counsel held that the last sentence of 38 C.F.R. 
§ 3.272(h) was indeed inconsistent with 38 U.S.C.A. 
§ 1503(a)(3) in providing that expenses of a veteran's last 
illness paid by the veteran's surviving spouse subsequent to 
the veteran's death, but prior to the date of the surviving 
spouse's entitlement to death pension, may not be deducted 
from countable income for the purpose of determining 
entitlement to improved death pension.  As such, the General 
Counsel held that VA may not rely upon the last sentence of 
38 C.F.R. § 3.272(h) as a basis for denying a death pension 
claim or reducing the amount of benefits payable.

The General Counsel held that there was no basis for the 
differing treatment currently accorded under 38 C.F.R. § 
3.272(h) for expenses of a veteran's last illness paid prior 
to the date of a veteran's death and those paid after the 
date of death but before the date of a surviving spouse's 
entitlement to death pension, and that Congress' intent in 
limiting retroactive payments of pension in the case of 
claimants who file claims more than 45 days after the date of 
a veteran's death does not provide an adequate basis for 
prohibiting consideration of expenses of a veteran's last 
illness.

In the Board's opinion, Congress' intent in limiting such 
retroactive payments also does not provide an adequate basis 
for prohibiting consideration of burial expenses, to include 
expenses paid by a veteran for his or her spouse's burial (it 
would logically follow that 38 C.F.R. § 3.272(h) was also 
inconsistent with 38 U.S.C.A. § 1503(a)(4)), and certainly it 
was not the General Counsel's intent to exclude such burial 
benefits from their decision (the question presented was 
simply limited to expenses of a veteran's last illness).  In 
any event, the last sentence of 38 C.F.R. § 3.272 - which VA 
is to disregard pursuant to the opinion - pertains to burial 
expenses as well as last illness expenses, and as such, it 
should be disregarded in this matter.  The Board points out 
that precedent opinions of the VA General Counsel are binding 
on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

That said, any burial expenses paid by the veteran in April 
2000 or otherwise may be used to reduce her countable income 
for purposes of VA improved pension benefits (to the extent 
that they were not reimbursed under chapter 23 of title 
38 U.S.C.).  As such, subtracting the $3,698.79 alone from 
her income as of April 2000 ($9,936) the veteran's income for 
VA purposes was clearly under the maximum annual income for 
improved pension benefits for a veteran with no dependents 
($8,989).  When the appellant filed her claim, her income was 
therefore not excessive for VA improved pension benefits.  To 
this extent, the appeal is granted.  

As a final point, it is noted out that this claim on appeal 
was limited to whether the veteran's income was excessive for 
VA improved pension purposes.  Given the Board's decision 
herein, the RO will necessarily have to determine whether she 
meets the other criteria for such benefits, and if so, 
calculate the other deductions warranted (to specifically 
include the burial expenses paid to the cemetery on her and 
her spouse's behalf).  


ORDER

The veteran's income was not excessive for VA improved 
pension benefits.  To this extent, her appeal is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

